AO 245C-CAED (Rev. 02/2018) Sheet 1 - Amended Judgment in a Criminal Case      (NOTE: Identify Changes with Asterisks*)



                              UNITED STATES DISTRICT COURT
                                                   Eastern District of California
                UNITED STATES OF AMERICA                                     FIRST AMENDED JUDGMENT IN A CRIMINAL CASE
                           v.                                                Case Number: 2:12CR00352-1
                 VINCENT THAKUR SINGH                                        Defendant's Attorney: David Dudley, Retained
 Date of Original Judgment:              October 30, 2014
 (Or Date of Last Amended Judgment)

Reason for Amendment:
   Correction of Sentence on Remand ( 18 U.S.C. 3742(f)(1) and (2))           Modification of Supervision Conditions (18 U.S.C. § 3563(c) or 3583(e))
                                                                              Modification of Imposed Term of Imprisonment for Extraordinary and
   Reduction of Sentence for Changed Circumstances (Fed R. Crim. P. 35(b))
                                                                              Compelling Reasons (18 U.S.C. § 3582(c)(1))
                                                                              Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
   Correction of Sentence by Sentencing Court (Fed R. Crim. P. 35(a))
                                                                              to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
   Correction of Sentence for Clerical Mistake (Fed R. Crim. P. 36)           Direct Motion to District Court Pursuant to   28 U.S.C. §2255,
                                                                                   18 U.S.C. §3559(c)(7),    Modification of Restitution Order
THE DEFENDANT:
     pleaded guilty to counts 15 and 23 of the Indictment.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offenses:
Title & Section             Nature of Offense                                                                     Offense Ended          Count
                                         Wire Fraud
18 U.S.C. § 1343                                                                                                  12/17/2009             15
                                         (Class C Felony)
                                         False Statement in Bankruptcy
18 U.S.C. § 152(3)                                                                                                09/28/2010             23
                                         (Class D Felony)

       The defendant is sentenced as provided in pages 2 through 13 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Counts 1 - 14, 16 - 22, and 24 are dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                        Appeal rights waived.

        IT IS FURTHER ORDERED that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.
                                                                             10/30/2014
                                                                             Date of Imposition of Judgment




                                                                             Signature of Judicial Officer
                                                                             Morrison C. England, Jr., United States District Judge
                                                                             Name & Title of Judicial Officer
                                                                             5/15/2019
                                                                             Date
AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
DEFENDANT: VINCENT THAKUR SINGH                                                                                              Page 2 of 13
CASE NUMBER: 2:12CR00352-1

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
188 months on Count 15, and 60 months on Count 23, to be served concurrently for a total term of 188 months.

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:
      The court recommends that the defendant be incarcerated in a Northern California facility, but only insofar as this accords with
      security classification and space availability.

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
DEFENDANT: VINCENT THAKUR SINGH                                                                                                 Page 3 of 13
CASE NUMBER: 2:12CR00352-1

                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
36 months on count 15 and 36 months on Count 23, to be served concurrently for a total term of 36 months.

The defendant must report to the probation office in the district to which the defendant is released within seventy-two hours of
release from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two (2) periodic drug
tests thereafter, not to exceed four (4) drug tests per month.

      The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
      substance abuse.

      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

      The defendant shall cooperate in the collection of DNA as directed by the probation officer.

      The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
      seq.), as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
      she resides, works, is a student, or was convicted of qualifying offense.

      The defendant shall participate in an approved program for domestic violence.

If this judgment imposes a fine or a restitution obligation, it is a condition of supervised release that the defendant pay in accordance
with the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
DEFENDANT: VINCENT THAKUR SINGH                                                                                               Page 4 of 13
CASE NUMBER: 2:12CR00352-1

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
         different time frame.
2.       After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about
         how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the Court or the probation officer.
4.       You must answer truthfully the questions asked by the probation officer.
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
         living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
         change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
         probation officer within 72 hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
         you from doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation
         officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
         or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
         probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
         officer within 72 hours of becoming aware of a change or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
         been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
         permission of the probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person, such as
         nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the Court.
12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
         may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
         contact the person and confirm that you have notified the person about the risk.
13.      You must follow the instructions of the probation officer related to the conditions of supervision.
                                                     U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature _____________________________ Date _________________
AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
DEFENDANT: VINCENT THAKUR SINGH                                                                                                   Page 5 of 13
CASE NUMBER: 2:12CR00352-1

                                          SPECIAL CONDITIONS OF SUPERVISION
1.       The defendant shall submit to the search of his person, property, home, and vehicle by a United States probation officer, or
         any other authorized person under the immediate and personal supervision of the probation officer, based upon reasonable
         suspicion, without a search warrant. Failure to submit to a search may be grounds for revocation. The defendant shall warn
         any other residents that the premises may be subject to searches pursuant to this condition.
2.       The defendant shall not dispose of or otherwise dissipate any of his assets until the fine and/or restitution ordered by this
         Judgment is paid in full, unless the defendant obtains approval of the Court or the probation officer.
3.       The defendant shall provide the probation officer with access to any requested financial information.
4.       The defendant shall not open additional lines of credit without the approval of the probation officer.
5.       The defendant shall not participate in gambling activities of any kind or enter any establishment where gambling occurs.
AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
DEFENDANT: VINCENT THAKUR SINGH                                                                                                  Page 6 of 13
CASE NUMBER: 2:12CR00352-1

                                              CRIMINAL MONETARY PENALTIES

        The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                      Assessment                     Fine                        Restitution
         TOTALS                                        $200.00                       $0.00                     $20,626,886.81
      The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

      The Court orders the defendant to pay restitution to the victim as outlined in the
      Restitution Attachment on Sheet 5B.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United States is paid.

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

             The interest requirement is waived for the                fine         restitution

             The interest requirement for the               fine         restitution is modified as follows:


      If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
      through the Bureau of Prisons Inmate Financial Responsibility Program.

      If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
      shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: VINCENT THAKUR SINGH                                                              Page 7 of 13
CASE NUMBER: 2:12CR00352-1

                                                          RESTITUTION PAYMENTS
Restitution of $20,626,886.81 to:
A PRASAD                                                             ABINESH MISHRA
MODESTO, CA 95350                                                    PALO ALTO, CA 94303
$13,000.00                                                           $66,000.00
AJAIEY SHARMA & JIWAN JOTI                                           AJAY PRASAD
MILPITAS, CA 95035-3933                                              MODESTO, CA 95357
$104,500.00                                                          $40,000.00
AJAY RAM                                                             AJESH SINGH
ORANGE PARK, FL 32065                                                LAS VEGAS, NV 89117
$156,000.00                                                          $27,000.00
AJNEAL RAJ                                                           AMAN MAHABIR
MODESTO, CA 95354                                                    ELK GROVE, CA 95757
$7,000.00                                                            $60,625.00
AMAR SINGH                                                           AMIT KUMAR WASSON
SACRAMENTO, CA 95858                                                 FREMONT, CA 94539
$11,000.00                                                           $20,000.00
AMY LING ZHOU                                                        ANAND PRASAD
SUNNYVALE, CA 94087                                                  ELK GROVE, CA 95757
$44,200.00                                                           $57,000.00
ANANT NARAYAN MISHRA                                                 ANMOL ANANT MISHRA
STOCKTON, CA 95212                                                   STOCKTON, CA 95212
$65,000.00                                                           $7,000.00
ANN THACK                                                            ARBIND PRASAD
SAN JOSE, CA 95133                                                   BELLINGHAM, WA 98226
$141,000.00                                                          $25,000.00
ARTI LAL                                                             ARVEEN AVINESH NANDAN
HAYWARD, CA 94544                                                    VANCOUVER, WA 65823
$7,000.00                                                            $11,000.00
ASHA LATA KUMAR                                                      ASHISH MAHARAJ
HAYWARD, CA 94544                                                    HAYWARD, CA 94541
$30,000.00                                                           $220,000.00
ASHOK KUMAR                                                          ASHWLYN SINGH
MODESTO, CA 95357                                                    ELK GROVE, CA 95758
$40,000.00                                                           $20,000.00
ASLAM SHAIKH                                                         ASWEN & REENA SHARMA
S. SAN FRANCISCO, CA 94080                                           STOCKTON, CA 95212
$241,000.00                                                          $80,000.00
ATISH DAYAL                                                          BAL MAKUND
ANTIOCH, CA 94509                                                    SAN JOSE, CA 95119
$33,000.00                                                           $300,000.00
BALJIT BAL                                                           BIJMA LAL
ELK GROVE, CA 95757                                                  ELK GROVE, CA 95624
$66,000.00                                                           $5,500.00
BINNU                                                                BIRENDRA SINGH
MODESTO, CA 95354                                                    SACRAMENTO, CA 95838
$8,000.00                                                            $65,000.00
BRIJ M LAL                                                           CAMERON KUMAR
HAYWARD, CA 94545                                                    GALT, CA 94632
$12,000.00                                                           $6,500.00
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: VINCENT THAKUR SINGH                                                                        Page 8 of 13
CASE NUMBER: 2:12CR00352-1

CHAIN AND ASHNEET SINGH                                              CHAND LAL
SACRAMENTO, CA 95843                                                 ELK GROVE, CA 95624
$56,160.00                                                           $35,000.00
CHANDRIKA PRASAD & ASHNA PRASAD                                      CLARA GONZALES & SANDRA SAUCEDO
SACRAMENTO, CA 95829                                                 HAYWARD, CA 94545
$30,000.00                                                           $20,000.00
DANIEL RAMA                                                          DAVID CHARAN
DALY CITY, CA 94015                                                  SACRAMENTO, CA 95691
$30,000.00                                                           $56,800.00
DAYA RAM CHANDAR                                                     DEBRA DASS
SACRAMENTO, CA 95828                                                 ORANGEVALE, CA 95662
$550,000.00                                                          $13,000.00
DEO RAJ OR SARAS WATI                                                DINESH KUMAR
ELK GROVE, CA 95624                                                  SACRAMENTO, CA 95823
$20,000.00                                                           $20,000.00
DIP CHAND                                                            DONOVAN RAMENDRA MAKUND
SANTA CLARA, CA 95051                                                SAN JOSE, CA 95119
$227,775.00                                                          $1,000,000.00
DOUGLAS THOMSON                                                      EDWIN DASS
SANTA CRUZ, CA 95065                                                 ELK GROVE, CA 95624
$70,000.00                                                           $65,000.00
ELIZABETH SINGH                                                      FRANCIS AND AGANESHWAR LAL
SAN BRUNO, CA 94066                                                  ELK GROVE, CA 95624
$260,000.00                                                          $55,000.00
FULBANI CHAND                                                        GEORGE XIAO HONG
SACRAMENTO, CA 95823                                                 ROCKLIN, CA 95765
$55,000.00                                                           $68,000.00
GUNSHEKAR CEMBALLI                                                   HARBANS PANCAR
SAN JOSE, CA 95121                                                   FREMONT, CA 94539
$32,500.00                                                           $130,500.00
HARI CHAND                                                           HARMIT SINGH
LOS ANGELES, CA 90034                                                SACRAMENTO, CA 95823
$20,000.00                                                           $5,000.00
IRFAEN PATEL                                                         J. SINGH
FONTANA, CA 92336-3189
$147,308.00                                                          $210,000.00
JADESH KUMAR LAL                                                     JAG MOHAN SINGH
REDWOOD CITY, CA 94061                                               SACRAMENTO, CA 95822
$205,600.00                                                          $10,000.00
JAI HIND RAMAYAN MANDALI                                             JAIN PRASAD
HAYWARD, CA 94544                                                    SACRAMENTO, CA 95823
$100,000.00                                                          $77,000.00
JAMES BASANT SINGH                                                   JASON SNOWDERGRABS
PACIFICA, CA 94044                                                   GALT, CA 95623
$264,000.00                                                          $79,200.00
JATINDER PANCAR                                                      JESSICA PAL
FREMONT, CA 94539                                                    ELK GROVE, CA 94758
$307,500.00                                                          $9,000.00
JIA LAL                                                              JIMMY RATTAN NAHDU
S SAN FRANCISCO, CA 94080                                            STOCKTON, CA 95210
$115,000.00                                                          $10,000.00
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: VINCENT THAKUR SINGH                                                              Page 9 of 13
CASE NUMBER: 2:12CR00352-1

JIT SINGH                                                            JITENDRA SINGH
SACRAMENTO, CA 95822                                                 SAN JOSE, CA 95148
$10,000.00                                                           $10,000.00
JOSEPH HARIGAYAN                                                     JWALA SHARMA
REDWOOD CITY, CA 94063                                               SACRAMENTO, CA 95605
$70,000.00                                                           $15,000.00
JYOTI KUMAR                                                          KANIAPPRAN NAID NAIDU
HAYWARD, CA 94542                                                    STOCKTON, CA 95210
$45,000.00                                                           $10,000.00
KANWAL TOOR                                                          KAREN SINGH
ELK GROVE, CA 95624                                                  LAS VEGAS, NV 89117
$15,000.00                                                           $35,000.00
KESHWAR & SAVITA SINGH                                               KIMI THOMSON
MODESTO, CA 95350                                                    ELK GROVE, CA 95757
$45,000.00                                                           $46,350.00
KISHORE NAND                                                         KISHORE PRASAD
SACRAMENTO, CA 95828                                                 HAYWARD, CA 94545
$42,000.00                                                           $162,000.00
KOSHMICK KUMAR                                                       KUWAN LATA
GALT, CA 95632                                                       HAYWARD, CA 94544
$26,000.00                                                           $15,000.00
LALITA LAL                                                           LATCHMI MAHARAJ
SACRAMENTO, CA 95822                                                 HAYWARD, CA 94541
$75,000.00                                                           $18,000.00
LAW OFFICE OF DANNING & JIANG-ZHIBO WANT                             LAZARUS FRANCIS
SAN JOSE, CA 95113                                                   DALY CITY, CA 94015
$445,000.00                                                          $30,000.00
MAHENDRA PRASAD                                                      MAHENDRA PRASAD
FREMONT, CA 94536                                                    MODESTO, CA 95354
$14,600.00                                                           $126,000.00
MANOJ KUMAR                                                          MEKENON BUZUAYENG
GALT, CA 94632                                                       SAN JOSE, CA 95118
$237,271.91                                                          $185,000.00
MICHAEL CHANDRA                                                      MICHAEL CHANDRA, SR.
CERES, CA 95307
$10,000.00                                                           $10,000.00
MICHAEL S. & ASHW SINGH                                              MICHELLE PRASAD
S. SAN FRANCISCO, CA 94080                                           MODESTO, CA 95355
$143,940.00                                                          $35,000.00
MUKESH NARAYAN                                                       MUNI NAADAN
SACRAMENTO, CA 95828                                                 MODESTO, CA 95355
$36,000.00                                                           $20,000.00
MUNI PADARATH                                                        MUNIANNA REDDY
ELK GROVE, CA 95758                                                  HAYWARD, CA 94544
$5,000.00                                                            $42,000.00
MUNIAP REDDY                                                         MUNSAMI GOUNDER
ELK GROVE, CA 95624                                                  SACRAMENTO, CA 95289
$44,000.00                                                           $20,000.00
NAVIN NARAYAN                                                        P CHAND SHARMA
                                                                     MODESTO, CA 95355
$55,000.00                                                           $35,000.00
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: VINCENT THAKUR SINGH
CASE NUMBER: 2:12CR00352-1
                                                                                                Page 10 of 13

PADARATH BISSESSAR                                                   PANKAJ PANDEY
SOUTH SAN FRANCISCO, CA 94080                                        FREMONT, CA 94536
$840,000.00                                                          $44,000.00
PARMA NAND SINGH                                                     PARMILLA PRASAD
RENTON, WA 98055                                                     SACRAMENTO, CA 95823
$150,000.00                                                          $95,961.90
PARNISH NAND                                                         PARVIN CHAND PRASAD
SACRAMENTO, CA 95828                                                 BRENTWOOD, CA 94513
$16,500.00                                                           $318,000.00
PING ZOU                                                             PREM SINGH
SAN JOSE, CA 95148                                                   SACRAMENTO, CA 95823
$36,350.00                                                           $200,000.00
RABISHAKIKAR KULSHI                                                  RAJ & LALIT CHAND
SAN RAMON, CA 94582                                                  MODESTO, CA 95357
$220,000.00                                                          $250,000.00
RAJENDRA KUMAR                                                       RAJENDRA SINGH
STOCKTON, CA 95206                                                   SACRAMENTO, CA 95823
$133,340.00                                                          $40,000.00
RAJESH NARAYAN                                                       RAJESHWAR NAIDU
MODESTO, CA 95354                                                    STOCKTON, CA 95209
$272,000.00                                                          $43,400.00
RAJWINDER BAATH                                                      RAKESH & SHOBNNA NARAYAN
FREMONT, CA 94539                                                    YUBA CITY, CA 95993
$45,500.00                                                           $33,000.00
RAKESH JOHN NARAYAN                                                  RAM NARESH
MODESTO, CA 95354                                                    ELK GROVE, CA 95757
$5,000.00                                                            $116,680.00
RAVIN PRAKASH                                                        RAVINA PRAKASH
HAYWARD, CA 94544                                                    HAYWARD, CA 94544
$125,000.00                                                          $10,000.00
RIGOBERTO TORRES                                                     RITA RADHAMANI REDDY
SAN JOSE, CA 95148
$43,500.00                                                           $216,000.00
RITEBHNI SINGH                                                       RITESHNI SINGH
KENT, WA 98030                                                       KENT, WA 98030
$10,000.00                                                           $12,000.00
S. PRASAD                                                            SAM LAL
                                                                     SACRAMENTO, CA 95822
$10,000.00                                                           $220,000.00
SANIL LATA KUMAR                                                     SANJESH D SINGH
SACRAMENTO, CA 95823                                                 SACRAMENTO, CA 95858
$40,000.00                                                           $12,000.00
SANJEV SINGH                                                         SANJIV & RAJIV JAMLAR
HAYWARD, CA 94544                                                    FREMONT, CA 94539
$25,000.00                                                           $150,000.00
SARIA DEO                                                            SAROJ K CHANDRA
SAN BRUNO, CA 94066                                                  ELK GROVE, CA 95758
$237,000.00                                                          $150,000.00
SAROJNI KUMAR                                                        SAT NARAYAN
HAYWARD, CA 94545                                                    HAYWARD, CA 94544
$70,000.00                                                           $236,000.00
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: VINCENT THAKUR SINGH
CASE NUMBER: 2:12CR00352-1
                                                                                                 Page 11 of 13

SATYA & JESSICA PRASAD                                               SATYA BISESSAR
MODESTO, CA 95354                                                    HAYWARD, CA 94541
$688,125.00                                                          $40,000.00
SAVITRI REDDY                                                        SHAILENDRA NARAYAN SHARMA
ELK GROVE, CA 95624                                                  NEWARK, CA 94560
$10,000.00                                                           $332,000.00
SHAMMI RAM                                                           SHANTI PRASAD
MODESTO, CA 95355                                                    MODESTO, CA 95355
$12,100.00                                                           $55,000.00
SHARON BELOLI                                                        SHASHI DHARAN
FREMONT, CA 94539                                                    ELK GROVE, CA 95624
$20,000.00                                                           $210,000.00
SHASHI PRAKASH                                                       SHATRUGHAN K GOSAI
HAYWARD, CA 94544                                                    HAYWARD, CA 94544
$46,000.00                                                           $20,500.00
SHIO PROSAD                                                          SHOBA SINGH
OAKDALE, CA 95361                                                    ELK GROVE, CA 95757
$168,600.00                                                          $30,000.00
SNEH AND ANIRUDH PRASAD                                              SNETH SEN
HAYWARD, CA 94544                                                    SACRAMENTO, CA 95829
$250,000.00                                                          $252,000.00
SONNY AND AMLA STEELE                                                STEVE LNU
S. SAN FRANCISCO, CA 94080                                           GALT, CA 95632
$622,000.00                                                          $8,052.55
SUBAR MANI                                                           SUCHMITA SINGH
FRENCH CAMP, CA 95231                                                FREMONT, CA 94538
$75,000.00                                                           $30,000.00
SUDHA RAMAN                                                          SUDHIRRENDRA KUMAR
ELK GROVE, CA 95758                                                  MODESTO, CA 95354
$55,000.00                                                           $90,000.00
SUMAN CHAND                                                          SUNILA PRASAD
SANTA CLARA, CA 95051                                                ELK GROVE, CA 95758-5895
$160,000.00                                                          $63,800.00
SUNILA PRASAD                                                        SUNITA DILBECK
ELK GROVE, CA 95624                                                  SAN MATEO, CA 94413
$30,141.00                                                           $88,000.00
SURAJ NARAYAN                                                        SURINDER ATHWAL
NEWARK, CA 94560                                                     SAN MATEO, CA 94413
$60,000.00                                                           $420,500.00
SUSHIL CHAND                                                         SUSHIL PRASAD
SACRAMENTO, CA 95829                                                 CERES, CA 95307
$140,000.00                                                          $275,500.00
SUSHILA PAL                                                          SUSHILA PRASAD
ELK GROVE, CA 95758                                                  FREMONT, CA 94536
$5,000.00                                                            $63,106.45
SUSMA SINGH                                                          SUZIE MAHARAJ
SACRAMENTO, CA 95823                                                 HAYWARD, CA 94541
$55,000.00                                                           $35,000.00
SWADESH CHANDRA                                                      TERESA CHEN
BRENTWOOD, CA 94513                                                  SAN JOSE, CA 95135
$30,000.00                                                           $25,600.00
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: VINCENT THAKUR SINGH
CASE NUMBER: 2:12CR00352-1
                                                                                                Page 12 of 13

UMA SINGH                                                            UNKNOWN
WEST SACRAMENTO, CA 95691
$44,000.00                                                           $10,000.00
URMILLA PRASAD                                                       USHA KUMARI
ELK GROVE, CA 95758                                                  MODESTO, CA 95354
$209,400.00                                                          $61,000.00
USHA SINGH                                                           VIGHYAN PRATAP
ELK GROVE, CA 95624                                                  SAN LEANDRO, CA 94578
$150,000.00                                                          $1,001,000.00
VIJAY RAM                                                            VIMLESH ROHIT PRASAD
MODESTO, CA 95355                                                    HAYWARD, CA 94541
$320,000.00                                                          $60,000.00
VINESH CHAND                                                         VINOD PRASAD
SACRAMENTO, CA 95829                                                 RENTON, WA 98055
$600,000.00                                                          $208,400.00
VINOD PRASOD                                                         VIRENDER KUMAR
CASTRO VALLEY, CA 94546                                              PALO ALTO, CA 94303
$205,000.00                                                          $205,000.00
VIVASHAN PRANESH RAM                                                 XIAOYAN WU
HAYWARD, CA 94545                                                    PALO ALTO, CA 94306
$40,000.00                                                           $110,000.00
YOGESH KUMAR                                                         Z PATEL
HAYWARD, CA 94544                                                    S SANFRANCISCO, CA 94080
$10,000.00                                                           $13,000.00
ZAJING "JANE" CHEN
SAN JOSE, CA 95148
$11,000.00
AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
DEFENDANT: VINCENT THAKUR SINGH
CASE NUMBER: 2:12CR00352-1
                                                                                                                                Page 13 of 13
                                                       SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.               Lump sum payment of $               due immediately, balance due
                          Not later than      , or
                          in accordance               C,        D,        E,or           F below; or
B.               Payment to begin immediately (may be combined with                 C,           D,    or   F below); or

C.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                 from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                 that time; or

F.               Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         The defendant shall pay the cost of prosecution.

         The defendant shall pay the following court cost(s):

         The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
         Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
